UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 ROBERT A. SHIELDS, as Administrator of the
 Estate of Arleen Shields,
                                   Plaintiff,                 No. 21-CV-552 (KMK)
        v.                                                            ORDER


 JOHNNY KWON, M.D. and MONTEFIORE
 NEW ROCHELLE HOSPITAL,
                                Defendants.


KENNETH M. KARAS, District Judge:

       At the Conference on May 25, 2021, the Court adopted the following schedule:

        Defendants shall submit their Motion To Dismiss by no later than June 1, 2021.
Plaintiff’s Opposition shall be due by no later than July 15, 2021. Defendants shall submit their
Reply by no later than August 5, 2021. Sur-reply papers will not be accepted unless prior
permission of the Court is given.

       Counsel are reminded that there is a strict page limit, which will be extended only in
extreme circumstances.

        Any pending deadlines found in the Federal Rules of Civil Procedure or in any applicable
statute are hereby stayed until the date the Motion is decided.

       If oral argument is requested, it may be scheduled by the Court.

SO ORDERED.

DATED:         May 25, 2021
               White Plains, New York
                                                     ____________________________________
                                                     KENNETH M. KARAS
                                                     UNITED STATES DISTRICT JUDGE
